Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 07/01/2020 as modified by the preliminary amendment filed on 07/01/2020.  Claims 1-11 and 13 are now pending in the present application.

Information Disclosure Statement
The information disclosure statements submitted on 07/01/2020 and 09/01/2021 have been considered by the Examiner and made of record in the application file.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“a deletion part configured to…”  in claim 1, “a strength determining unit configured to perform…” and “a remaining information addition part configured to add…” in claim 5, , “the strength determining unit is configured to perform…”, in claims 6, 7 and 8, “a sensitivity determination part configured to perform…” and “an informing part configured to perform…” in claim 9 and “a deletion part configured to…” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, claim limitations, “a deletion part configured to…”,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards, to claim 5, claim limitations, “a strength determining unit configured to perform…” and “a remaining information addition part configured to add…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards, to claims 6, 7 and 8, claim limitations, “the strength determining unit is configured to perform…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards, to claim 9, claim limitations, “a sensitivity determination part configured to perform…” and “an informing part configured to perform…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With regards, to claim 13, claim limitations, “a deletion part configured to…”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The specification is devoid of adequate structure to perform the claimed function. For example, in claim 1, there is no disclosure of any particular structure for performing “a deletion part configured to…”. The specification does not provide sufficient details such that one ordinary skill in the art would understand structures to perform the claimed function.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4 and 10 are further rejected by the virtue of its/their dependency on claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim 1, there is no disclosure of any particular structure for performing “a deletion part configured to…”. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-4 and 10 are further rejected by the virtue of its/their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over MURAKAMI et al. (US 2017/0026983 A1, hereinafter Murakami) in view of Tsuruta et al. (US 2009/0196220 A1, hereinafter Tsuruta).
Regarding claim 1, Murakami discloses, a wireless communication terminal (see e.g., “A radio communication system 10 includes… a terminal apparatus 200”, Fig. 1, [0083]), comprising:
a wireless communication part configured (see e.g., “terminal 200 includes an antenna 210, an RF unit 220”, [0118]) to transmit temporarily remaining information to a communication base station and receive the temporarily remaining information stored in the communication base station from the communication base station (see e.g., “the bidirectional communication includes data transmission from each base station 100-1, 100-2 to the terminal 200 (or downlink communication) and data transmission from the terminal 200 to each base station 100-1, 100-2 (or uplink communication)”, [0099] and/or “the terminal 200 acquires the position information using the GPS, to transmit the measurement report including the acquired position information”, [0186] and/or “terminal 200, when traveling into the overlapped cell range, transmits a measurement report to the base station 100-1 (S30). The measurement report includes the position information, the quality measurement time and the quality information of the terminal 200”, [0219]), the temporarily remaining information being information linked with place and time (see e.g., “terminal 200, when traveling into the overlapped cell range, transmits a measurement report to the base station 100-1 (S30). The measurement report includes the position information, the quality measurement time and the quality information of the terminal 200”, [0219]) and/or “the base station 100 compares the extracted QoE with a threshold…The search object may be a place, not only the time”, [0285]).

Murakami fails to explicitly disclose, a deletion part configured to, after receipt of the temporarily remaining information, delete the temporarily remaining information having passed a predetermined time specified in advance.
In the same field of endeavor Tsuruta discloses, a deletion part configured to, after receipt of the temporarily remaining information, delete the temporarily remaining information having passed a predetermined time specified in advance (see e.g., “the mobile communication apparatus of the present invention further includes delete means for deleting the packet data stored by the storage means after a predetermined time has elapsed, since the received packet data is stored by the storage means”, [0007]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Murakami with Tsuruta, in 
Regarding claim 2, Murakami and Tsuruta combined disclose,  discloses wherein the temporarily remaining information includes attribute information indicating an attribute corresponding to what a transmitter of the temporarily remaining information provides (see Murakami e.g., “The measurement report includes the position information, the quality measurement time and the quality information of the terminal 200”, [0219] and/or “the base station 100 compares the extracted QoE with a threshold, so as to decide whether or not the QoE is lower than and including the threshold (S132). On deciding that the QoE is lower than and including the threshold, the base station 100 searches the knowledge DB 1465 for the time at which delivery can be made with satisfactory QoE (S133), to notify the time of the search result (S134). The search object may be a place, not only the time”, [0285]).
Regarding claim 4, Murakami and Tsuruta combined disclose, wherein the temporarily remaining information includes at least one of public attribute information and private attribute information (see Murakami e.g., “The terminal 200, when traveling into the overlapped cell range, transmits a measurement report to the base station 100-1 (S30). The measurement report includes the position information, the quality measurement time and the quality information of the terminal 200, for example”, [0219]), the public attribute information indicating an attribute shared by many (see Murakami e.g., “The measurement report includes the position information, the quality measurement time…”, [0219]) and unspecified users, the private attribute information indicating an attribute shared only by specific users (see Murakami e.g., “… and the quality information of the terminal 200, for example”, [0219]).
Regarding claim 5, Murakami and Tsuruta combined disclose, a strength determining unit configured to perform determination of strength of the temporarily remaining information stored in the storage device (see Murakami e.g., “The terminal 200, when traveling into the overlapped cell range, transmits a measurement report to the base station 100-1 (S30). The measurement report includes…the quality information of the terminal 200, for example”, [0219]);
a remaining information addition part configured to add the temporarily remaining information to other temporarily remaining information based on a result of the determination by the strength determining unit (see Murakami e.g., “it is assumed that the number of samples in the knowledge DB 1465 is few and therefore the accuracy of QoE is low… when the number of samples is insufficient. This enables the storage of QoE with high accuracy if the number of QoE samples is insufficient”, [0262] and/or “If the number of samples is "1000" or smaller (N in S61), the base station 100 executes the initial DB processing using the initial DB decision rule (S63). On the other hand, if the number of samples exceeds "1000" (Yin S61), the base station 100 stores the above-mentioned QoE representative value into the knowledge DB”, [0264]).
 Regarding claim 6, Murakami and Tsuruta combined disclose, wherein the strength determining unit is configured to perform the determination of the strength of the temporarily remaining information based on a number of the temporarily remaining information having same information (see Murakami e.g., “it is assumed that the number of samples in the knowledge DB 1465 is few and therefore the accuracy of QoE is low… when the number of samples is insufficient. This enables the storage of QoE with high accuracy if the number of QoE samples is insufficient”, [0262] and/or “If the number of samples is "1000" or smaller (N in S61), the base station 100 executes the initial DB processing using the initial DB decision rule (S63). On the 
Regarding claim 7, Murakami and Tsuruta combined disclose, wherein the strength determining unit is configured to perform the determination of the strength of the temporarily remaining information based on a number of the temporarily remaining information having same information for identifying the temporarily remaining information (see Murakami e.g., “it is assumed that the number of samples in the knowledge DB 1465 is few and therefore the accuracy of QoE is low… when the number of samples is insufficient. This enables the storage of QoE with high accuracy if the number of QoE samples is insufficient”, [0262] and/or “If the number of samples is "1000" or smaller (N in S61), the base station 100 executes the initial DB processing using the initial DB decision rule (S63). On the other hand, if the number of samples exceeds "1000" (Yin S61), the base station 100 stores the above-mentioned QoE representative value into the knowledge DB”, [0264]).
Regarding claim 8, Murakami and Tsuruta combined disclose, wherein the strength determining unit is configured to perform the determination of the strength of the temporarily remaining information based on a number of the temporarily remaining information having same attribute information indicating an attribute corresponding to what a transmitter of the temporarily remaining information provides (see Murakami e.g., “The terminal 200, when traveling into the overlapped cell range, transmits a measurement report to the base station 100-1 (S30). The measurement report includes the position information, the quality measurement time and the quality information of the terminal 200”, [0219] and/or “it is assumed that the number of samples in the knowledge DB 1465 is few and therefore the accuracy of QoE is low… when the number of samples is insufficient. This enables the storage of QoE with high accuracy if the 
Regarding claim 11, Murakami discloses, a wireless communication method executed by a wireless communication terminal (see e.g., “A radio communication system 10 includes… a terminal apparatus 200”, Fig. 1, [0083]), the method comprising:
transmitting temporarily remaining information to a communication base station and receiving the temporarily remaining information stored in the communication base station from the communication base station (see e.g., “the bidirectional communication includes data transmission from each base station 100-1, 100-2 to the terminal 200 (or downlink communication) and data transmission from the terminal 200 to each base station 100-1, 100-2 (or uplink communication)”, [0099] and/or “the terminal 200 acquires the position information using the GPS, to transmit the measurement report including the acquired position information”, [0186] and/or “terminal 200, when traveling into the overlapped cell range, transmits a measurement report to the base station 100-1 (S30). The measurement report includes the position information, the quality measurement time and the quality information of the terminal 200”, [0219]), the temporarily remaining information being information linked with place and time (see e.g., “terminal 200, when traveling into the overlapped cell range, transmits a measurement report to the base station 100-1 (S30). The measurement report includes the position information, the quality measurement time and the quality information of the terminal 
storing the received temporarily remaining information (see e.g., “The base station 100-1, on receiving the service start request, acquires the QoE of the area 600 in which the terminal 200 is located (S37), to notify the terminal 200 (S38)”, [0231] and/or “the base station 100 compares the extracted QoE with a threshold, so as to decide whether or not the QoE is lower than and including the threshold (S132). On deciding that the QoE is lower than and including the threshold, the base station 100 searches the knowledge DB 1465 for the time at which delivery can be made with satisfactory QoE (S133), to notify the time of the search result (S134). The search object may be a place, not only the time”, [0285]);
Murakami fails to explicitly disclose, after receipt of the temporarily remaining information, deleting the temporarily remaining information having passed a predetermined time specified in advance.
In the same field of endeavor Tsuruta discloses, after receipt of the temporarily remaining information, deleting the temporarily remaining information having passed a predetermined time specified in advance (see e.g., “the mobile communication apparatus of the present invention further includes delete means for deleting the packet data stored by the storage means after a predetermined time has elapsed, since the received packet data is stored by the storage means”, [0007]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Murakami with Tsuruta, in order to improve memory efficiency by deleting the unnecessary data from the memory (see Tsuruta, paragraphs [0007]).
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over MURAKAMI in view of Tsuruta as applied to claim 1, in view of Kato (US 2011/0051648 A1, hereinafter Kato).
Regarding claim 3, Murakami and Tsuruta combined fail to explicitly disclose, wherein the temporarily remaining information is information which is not transmitted outside from the receiving communication base station via a network, but is stored in the receiving communication base station and deleted after a lapse of a predetermined time.
In the same field of endeavor, Kato disclose, wherein the temporarily remaining information is information which is not transmitted outside from the receiving communication base station via a network, but is stored in the receiving communication base station and deleted after a lapse of a predetermined time (see e.g., “the radio base station 110 deletes the expired broadcast data from the accumulation unit 114”, [0065] and/or “The control unit 112 of the radio base station 110… saves the received broadcast data, as well as its corresponding distribution timing information, in the accumulation unit 114 (step s103)”, [0059] and/or “the radio base station 110 deletes the stored distribution timing information and the broadcast data (step s112)”, [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Murakami and Tsuruta with Kato, in order to makes the capacity of the accumulation unit of the radio base station available for better use (see Kato, paragraphs [0065]).
Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over MURAKAMI in view of Tsuruta as applied to claim 1, in view of NAKAMURA (US 2015/0113061 A1, hereinafter Nakamura).
Regarding claim 9, Murakami and Tsuruta combined fail to explicitly disclose, a sensitivity determination part configured to perform determination whether the received temporarily remaining information includes predetermined information; and
an informing part configured to perform predetermined informing based on a result of the determination by the sensitivity determination part.
In the same field of endeavor, Nakamura disclose, a sensitivity determination part configured to perform determination whether the received temporarily remaining information includes predetermined information (see e.g., “When the NFC section 16 receives the connection information from the portable device 2 at S108 (S108: YES), the CPU 11 determines whether or not the obtained connection information is valid (S31). The obtained connection information is information unique to another communication apparatus. At S31, the CPU 11 determines according to a predetermined rule, such as whether or not an IP address included in the connection information falls within a predetermined range, or whether or not predetermined information used as a basis of invalidity is included in the connection information, or the like”, [0044]); and
an informing part configured to perform predetermined informing based on a result of the determination by the sensitivity determination part (see e.g., “When the connection information is not valid (S31: NO), the CPU 11 causes the display section 15 to display information indicating an error of connection information (S32)”, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Murakami and Tsuruta with Nakamura, in order to provide a communication system which can easily execute 
Regarding claim 10, Murakami, Tsuruta and Nakamura combined disclose, wherein the wireless communication part is configured to transmit and receive the temporarily remaining information to and from another wireless communication terminal located in neighborhood by near field communication (see Nakamura e.g., “When the NFC section 16 receives the connection information from the portable device 2 at S108. the CPU 11 determines whether or not the obtained connection information is valid (S31). The obtained connection information is information unique to another communication apparatus. …”, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Murakami and Tsuruta with Nakamura, in order to provide a communication system which can easily execute communication connection among a plurality of communication apparatuses (see Nakamura, paragraphs [0007]).
Claims 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murakami in view of Akiyama (US 2007/0086399 A1, hereinafter Akiyama).
Regarding claim 13, Murakami discloses, A communication base station (see e.g., “radio communication system 10 includes a base station apparatus 100-1,”, Fig. 1, [0083]), comprising:
a storage device (see e.g., Data storage Unit(knowledge DB) 1465, Fig. 6) in which temporarily remaining information is stored, the temporarily remaining information being information linked with place and time (see e.g., “The base station 100, on receiving the measurement report and the service request, extracts position information included in these 
a wireless communication part configured (see e.g., “The base station 100 includes an antenna 110, an RF (Radio Frequency) unit 120,”, [0109]) to receive the temporarily remaining information from a wireless communication terminal and transmit the temporarily remaining information stored in the storage device to the wireless communication terminal (see e.g., “the bidirectional communication includes data transmission from each base station 100-1, 100-2 to the terminal 200 (or downlink communication) and data transmission from the terminal 200 to each base station 100-1, 100-2 (or uplink communication)”, [0099] and/or “the terminal 200 acquires the position information using the GPS, to transmit the measurement report including the acquired position information”, [0186] and/or “terminal 200, when traveling into the overlapped cell range, transmits a measurement report to the base station 100-1 (S30). The measurement report includes the position information, the quality measurement time and the quality information of the terminal 200”, [0219]).
Murakami fails to explicitly disclose, a deletion part configured to, after receipt of the temporarily remaining information, delete the temporarily remaining information having passed a predetermined time specified in advance.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Murakami with Akiyama, for the base station acquiring positional information to request other access points to search for the wireless station when no stored-request received, deleting the registration and deleting stored data (see Akiyama paragraphs [0031] and Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645